ATTORNEY GRIEVANCE COMMISSION                        •       IN THE
OF MARYLAND
                                                     •       COURT OF APPEALS
       Petitioner
                                                     •       OF MARYLAND

V.
                                                     •       Misc. Docket AG
DIANA BETH DENRICH
                                                     •       No. 70
       Respondent
                                                     •       September Term, 2016



                                         ORDER

       Upon consideration of the Petition for Disciplinary or Remedial Action, filed by

Petitioner pursuant to Maryland Rule 19-721(a)(2) and 19-738, it is this 2e day of

December        , 2016, by the Court of Appeals of Maryland,

       ORDERED, that the Respondent, Diana Beth Denrich, be and is hereby

temporarily suspended from the practice of law in the State of Maryland pursuant to

Maryland Rule 19-738(d), effective immediately and until further order of this Court,

       ORDERED, that the Clerk of this Court shall remove the name of Diana Beth

Denrich from the register of attorneys maintained by the Clerk and certify that fact to the

Trustees of the Client Protection Fund of the Bar of Maryland and all clerks of all judicial

tribunals in this State in accordance with Maryland Rule 19-761(b).



                                                     /s/ Clayton Greene Jr.
                                                     Senior Judge